Case 2:20-cv-02046-MWF-JC Document 20 Filed 05/11/20 Page 1 of 10 Page ID #:435


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA                     JS-6
                            CIVIL MINUTES—GENERAL

 Case No. CV 20-2046-MWF (JCx)                  Date: May 11, 2020
 Title:   Michael Viramontes, et al. v. FCA US LLC, et al.

 Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

           Deputy Clerk:                           Court Reporter:
           Rita Sanchez                            Not Reported

           Attorneys Present for Plaintiff:        Attorneys Present for Defendant:
           None Present                            None Present

 Proceedings (In Chambers):        ORDER RE MOTION TO REMAND CASE TO
                                   LOS ANGELES SUPERIOR COURT [9]; EX
                                   PARTE APPLICATION TO STRIKE
                                   DEFENDANTS’ AMENDED RULE 68 OFFER OF
                                   COMPROMISE [15]

       Before the Court are two matters:

       First, there is Plaintiffs Michael Viramontes and Jasmin Sanchez Viramontes’
 Motion to Remand (the “Motion”), filed on March 24, 2020. (Docket No. 9).
 Defendant FCA US LLC (“FCA”) filed an Opposition on April 6, 2020. (Docket No.
 11). Plaintiffs filed their Reply on April 13, 2020. (Docket No. 13).

      Second, there is Plaintiffs’ Ex Parte Application for an Order Striking FCA’s
 Amended Rule 68 Offer of Judgment (the “Application”), filed on April 20, 2020.
 (Docket No. 15). FCA filed an Opposition to the Application on April 21, 2020.
 (Docket No. 16).

       The Motion was noticed to be heard on April 27, 2020. The Court read and
 considered the papers on the Motion and deemed the matter appropriate for decision
 without oral argument. See Fed. R. Civ. P. 78(b); Local Rule 7-15. Vacating the
 hearing was further required by the Continuity of Operations Plan arising from the
 COVID-19 emergency. The hearing was therefore VACATED and removed from the
 Court’s calendar.

 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              1
Case 2:20-cv-02046-MWF-JC Document 20 Filed 05/11/20 Page 2 of 10 Page ID #:436


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 20-2046-MWF (JCx)                  Date: May 11, 2020
 Title:   Michael Viramontes, et al. v. FCA US LLC, et al.

       For the reasons discussed below, the Court rules as follows:

            The Motion is GRANTED. FCA has not established that Cerritos Dodge
             Chrysler Jeep (“Cerritos”), the dealership, was fraudulently joined,
             “fraudulently” being used here with its technical jurisdictional meaning.
             The Court also declines to exercise its discretion to drop Cerritos as a
             Defendant. Because Plaintiffs are California citizens and Cerritos is a
             California corporation, this Court lacks diversity jurisdiction and the
             action must be remanded.

            Because the Court lacks jurisdiction over the action, the Application is
             DENIED as moot. Whether the Rule 68 offer has any effect in Superior
             Court is a question for the Superior Court.

 I.    BACKGROUND

        On January 27, 2020, Plaintiffs commenced this action in the Los Angeles
 County Superior Court. (See Notice of Removal (“NoR”), Ex. A, Complaint (Docket
 No. 1-3)). Plaintiffs are residents of Los Angeles County, California. (Id. ¶ 2). FCA
 is a Delaware corporation with its principal place of business is in Michigan. (Id. ¶ 4;
 NoR ¶ 28). Cerritos is a California corporation conducting business in Los Angeles
 County. (Compl. ¶ 5).

       The Complaint alleges as follows:

        In August 2016, Plaintiffs purchased a 2017 Chrysler Pacifica (the “Vehicle”),
 which was manufactured and/or distributed by FCA. (Id. ¶ 8). In connection with the
 purchase, Plaintiffs received an express warranty in which FCA undertook to “preserve
 or maintain the utility or performance of the Vehicle or to provide compensation if
 there is a failure in utility or performance for a specified period of time.” (Id. ¶ 9).
 The warranty provided, in relevant part, that if a defect developed with the Vehicle
 during the warranty period, Plaintiffs could “deliver the Vehicle for repair services to
 [FCA’s] representative and the Vehicle would be repaired.” (Id.). During the warranty
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              2
Case 2:20-cv-02046-MWF-JC Document 20 Filed 05/11/20 Page 3 of 10 Page ID #:437


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 20-2046-MWF (JCx)                  Date: May 11, 2020
 Title:   Michael Viramontes, et al. v. FCA US LLC, et al.

 period, the Vehicle contained or developed numerous defects, including defects related
 to the check engine light and fuel pressure sensor, defects that caused the Vehicle to
 jerk or not start, and various other defects that required parts to be replaced or updated.
 (See id. ¶ 10). Plaintiffs further allege that they purchased the Vehicle as
 manufactured with a defective 9HP transmission and powertrain control module
 (“PCM”). (Id. ¶ 11).

        Plaintiffs allege on information and belief that FCA knew that the Vehicle was
 equipped with a defective 9HP transmission and PCM, but failed to disclose the fact
 and concealed the existence and nature of the alleged defect from Plaintiffs at the time
 of purchase and thereafter. (Id. ¶¶ 13-15, 22). Plaintiffs also allege that Cerritos
 “breached its duty to Plaintiffs to use ordinary care and skill by failing to properly
 store, prepare and repair” the Vehicle in accordance to industry standards. (Id. ¶ 60).

        Based on the above allegations, Plaintiffs assert seven claims for relief: (1)–(3)
 violations of the Song-Beverly Consumer Warranty Act, Cal. Civ. Code §§ 1790 et
 seq.; (4) breach of express written warranty; (5) breach of the implied warranty of
 merchantability; (6) fraud by omission; and (7) negligent repair. (Id. ¶¶ 26–62).
 Plaintiffs assert the first six claims against FCA and the seventh claim against Cerritos.
 (See id.).

       On March 2, 2020, FCA timely removed the action, invoking the Court’s
 diversity jurisdiction and asserting that Cerritos was fraudulently joined. (See
 generally NoR).

 II.   EVIDENTIARY OBJECTIONS

       In conjunction with its Opposition, FCA filed Evidentiary Objections with
 respect to a declaration and exhibits filed with the Motion. (See Docket No. 12).




 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              3
Case 2:20-cv-02046-MWF-JC Document 20 Filed 05/11/20 Page 4 of 10 Page ID #:438


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 20-2046-MWF (JCx)                  Date: May 11, 2020
 Title:   Michael Viramontes, et al. v. FCA US LLC, et al.

 Specifically, FCA objects to several assertions contained in the declaration and two
 Central District orders, which were attached to the declaration. (Id.).

       None of FCA’s objections are convincing, as many are garden variety
 evidentiary objections based on relevance and hearsay. In ruling on the Motion, the
 Court relies only upon admissible evidence. To the extent the Court relies upon
 evidence to which Plaintiffs object, the objections are OVERRULED. To the extent
 the Court does not, the objections are DENIED as moot.

 III.   DISCUSSION

       Plaintiffs argue that the action should be remanded because (1) FCA failed to
 show that Defendant Cerritos was fraudulently joined to this action; (2) FCA has failed
 to demonstrate that Plaintiffs are citizens of California; (3) FCA did not establish its
 own citizenship; and (4) FCA did not establish that the amount in controversy exceeds
 $75,000. (Motion at 4-15).

        The threshold requirement for removal under 28 U.S.C. § 1441 is a “finding that
 the complaint . . . is within the original jurisdiction of the district court.” Ansley v.
 Ameriquest Mort. Co., 340 F.3d 858, 861 (9th Cir. 2003). Federal question
 jurisdiction is not asserted. The issues, then, are whether there is complete diversity
 and whether the amount in controversy has been met.

        “Because plaintiff’s motion to remand challenges the basis of the court’s subject
 matter jurisdiction, the court may consider extrinsic evidence.” Prime Healthcare
 Servs. – Shasta, LLC v. Sierra Pacific Indus., No. 15-CV-2007-CMK, 2016 WL
 740529, at *2 (E.D. Cal. Feb. 25, 2016) (citing McCarthy v. U.S., 850 F.2d 558 (9th
 Cir. 1988)). While, in the context of a motion to remand due to lack of diversity
 jurisdiction, it is “well established that courts may pierce the pleadings . . . and
 examine evidence,” it is “also well established that courts ought to construe facts in
 favor of the plaintiff where there is disputed evidence.” Reynolds v. The Boeing Co.,
 No. 15-CV-2846-SVW (ASx), 2015 WL 4573009, at *3 (C.D. Cal. Jul. 28, 2015)
 (internal quotation marks and citations omitted).
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              4
Case 2:20-cv-02046-MWF-JC Document 20 Filed 05/11/20 Page 5 of 10 Page ID #:439


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 20-2046-MWF (JCx)                  Date: May 11, 2020
 Title:   Michael Viramontes, et al. v. FCA US LLC, et al.

       “The strong presumption against removal jurisdiction means that the defendant
 always has the burden of establishing that removal is proper, and that the court resolves
 all ambiguity in favor of remand to state court.” Hunter v. Philip Morris USA, 582
 F.3d 1039, 1042 (9th Cir. 2009) (internal quotation marks and citation omitted).

       A.     Meet and Confer

       As an initial matter, FCA argues that the Motion should be denied because the
 Local Rule 7-3 meet and confer took place on March 20, 2020, four days before filing
 the Motion. (Opposition at 9). In response, Plaintiffs assert that they emailed
 Defendant on March 5, 2020 explaining that no diversity jurisdiction existed and that
 they were writing to meet and confer regarding their intention to move to remand.
 (Reply at 1) (citing Declaration of Tionna Dolin (“Dolin Decl.”) ¶ 3, Ex. 1 (Docket
 Nos. 9-2, 9-3)).

       The Court does not resolve the parties’ dispute as to whether the Rule 7-3 meet
 and confer took place on March 5, 2020 or March 20, 2020. Regardless, the Court will
 consider the merits of the Motion because Plaintiffs’ failure to comply with the Local
 Rule does not appear to have prejudiced FCA in any meaningful way and Plaintiffs
 communicated their intent to move to remand as early as March 5, 2020.

       B.     Complete Diversity and Fraudulent Joinder

        The parties dispute whether Cerritos is a sham defendant. If so, then complete
 diversity does not exist and this action should be remanded. (The Court is unpersuaded
 by Plaintiffs’ arguments that they are not California citizens, as they have done nothing
 to suggest that the technical distinction between “reside” and “domiciled” applies to
 them). An exception to the complete-diversity rule recognized by the Ninth Circuit
 “‘is where a non-diverse defendant has been ‘fraudulently joined.’” Hunter, 582 F.3d
 at 1042 (quoting Morris v. Princess Cruises, Inc., 236 F.3d 1061, 1067 (9th Cir.
 2001)). The joinder is considered fraudulent “[i]f the plaintiff fails to state a cause of
 action against a resident defendant, and the failure is obvious according to the settled
 rules of the state . . . .” Id. (quoting Hamilton Materials, Inc. v. Dow Chemical Co.,
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              5
Case 2:20-cv-02046-MWF-JC Document 20 Filed 05/11/20 Page 6 of 10 Page ID #:440


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 20-2046-MWF (JCx)                  Date: May 11, 2020
 Title:   Michael Viramontes, et al. v. FCA US LLC, et al.

 494 F.3d 1203, 1206 (9th Cir. 2007)). A removing defendant must “prove that
 individuals joined in the action cannot be liable on any theory.” Ritchey v. Upjohn
 Drug Co., 139 F.3d 1313, 1318 (9th Cir. 1998); accord Reynolds, 2015 WL 4573009,
 at *2 (“To prove fraudulent joinder, the removing defendant must show that settled law
 obviously precludes the liability against the nondiverse defendant.”) (emphasis added).

        Because a defendant faces a heavy burden in establishing that remand is
 appropriate, a court determining whether joinder is fraudulent “must resolve all
 material ambiguities in state law in plaintiff’s favor.” Macey v. Allstate Property and
 Cas. Ins. Co., 220 F. Supp. 2d 1116, 1117 (N.D. Cal. 2002) (citing Good v. Prudential
 Ins. Co. of America, 5 F. Supp. 2d 804, 807 (N.D. Cal. 1998)). “If there is a non-
 fanciful possibility that plaintiff can state a claim under [state] law against the non-
 diverse defendant[,] the court must remand.” Id.; see also Good, 5 F. Supp. 2d at 807
 (“[T]he defendant must demonstrate that there is no possibility that the plaintiff will be
 able to establish a cause of action in State court against the alleged sham defendant.”).
 Given this standard, “[t]here is a presumption against finding fraudulent joinder, and
 defendants who assert that plaintiff has fraudulently joined a party carry a heavy
 burden of persuasion.” Plute v. Roadway Package Sys., Inc., 141 F. Supp. 2d 1005,
 1008 (N.D. Cal. 2001).

        Here, FCA argues that Cerritos’ joinder is fraudulent because Plaintiffs’
 negligent repair claim against Cerritos is deficient. (Opp. at 20-23). Specifically, FCA
 argues that the claim is barred under the economic loss rule, and even if it was not
 barred, Plaintiffs’ allegations are inadequately pled. (Id.). FCA also argues that,
 alternatively, the Court should exercise its discretion under Federal Rule of Civil
 Procedure 21 to drop Cerritos as a party. (Id. at 23-24).

              1.    Economic Loss Rule

       FCA first argues that the economic loss rule bars Plaintiffs’ negligent repair
 claim against Cerritos. (Opp. at 21-22).


 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              6
Case 2:20-cv-02046-MWF-JC Document 20 Filed 05/11/20 Page 7 of 10 Page ID #:441


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 20-2046-MWF (JCx)                  Date: May 11, 2020
 Title:   Michael Viramontes, et al. v. FCA US LLC, et al.

        Economic loss includes “damages for inadequate value, costs of repair and
 replacement of the defective product or consequent loss of profits—without any claim
 of personal injury or damages to other property.” Jimenez v. Superior Court, 29 Cal.
 4th 473, 482, 127 Cal. Rptr. 2d 614 (2002) (internal quotation marks and citation
 omitted). Under California law, “[e]conomic losses are not recoverable under
 negligence.” S.M. Wilson & Co. v. Smith Int’l, Inc., 587 F.2d 1363, 1376 (9th Cir.
 1978); see also Seely v. White Motor Co., 63 Cal. 2d 9, 18, 45 Cal. Rptr. 17 (1965)
 (“Even in actions for negligence, a manufacturer’s liability is limited to damages for
 physical injuries and there is no recovery for economic loss alone.”)

         However, “California decisional law has long recognized that the economic loss
 rule does not necessarily bar recovery in tort for damage that a defective product (e.g.,
 a window) causes to other portions of a larger product (e.g., a house) into which the
 former has been incorporated.” Jimenez, 29 Cal. 4th at 483. Based on this principle, a
 manufacturer of a defective component still may be liable for a tort claim for damage
 that the defect causes to other parts of the product. See id. (“[W]e conclude that the
 manufacturer of a defective window installed in a mass-produced home may be held
 strictly liable in tort for damage that the window’s defect causes to other parts of the
 home in which it is installed”); Sabicer v. Ford Motor Co., 362 F. Supp. 3d 837, 841
 (C.D. Cal. 2019) ( “Defendants have failed to show the economic loss rule entirely
 precludes Plaintiffs’ negligent repair claim” because “Plaintiffs allege problems with
 various subcomponents of the engine, including the rear driveshaft, engine
 compartment, and turbocharger.”).

        Here, Plaintiffs have alleged that various components of the Vehicle are
 defective. Because such defects may have caused damage to the rest of the Vehicle,
 the economic loss rule does not entirely preclude Plaintiffs’ negligent repair claim. See
 e.g., Madison v. Ford Motor Co., No. 2:19-CV-00853 WBS DB, 2019 WL 3562386, at
 *2 (E.D. Cal. Aug. 6, 2019) (“Consistent with the economic loss rule, it is possible that
 plaintiffs could show that a defect in one component of the vehicle caused damage to
 other parts of the vehicle.”); Lopez v. Ford Motor Co., No. CV 19-4779-GW (FFMx),
 2019 WL 5444391, at *2 (C.D. Cal. July 18, 2019) (“Defendants have not established

 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              7
Case 2:20-cv-02046-MWF-JC Document 20 Filed 05/11/20 Page 8 of 10 Page ID #:442


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 20-2046-MWF (JCx)                  Date: May 11, 2020
 Title:   Michael Viramontes, et al. v. FCA US LLC, et al.

 that a customer could never recover against a dealership for negligent repair of a
 vehicle under warranty.”); Lytle v. Ford Motor Co., No. 2:18-CV-1628 WBS EFB,
 2018 WL 4793800, at *2 (E.D. Cal. Oct. 2, 2018) (“California law is not so settled that
 a plaintiff could not possibly recover against a dealership for negligent repair of a
 vehicle.”).

       Accordingly, FCA has not shown that the economic loss rule renders recovery
 against FCA impossible.

              2.     Insufficient Allegations

        Even if Plaintiffs could overcome the economic loss rule, FCA argues that
 Plaintiffs’ claim for negligent repair against Cerritos is not sufficiently alleged. (Opp.
 at 23). FCA argues that Plaintiffs’ allegation that the dealership “fail[ed] to properly
 store, prepare, and repair” the Vehicle in accordance with industry standards is not
 sufficient because the “allegations consist of empty boilerplate devoid of factual
 matter. (Opp. at 23).

        “[A] removing defendant alleging fraudulent joinder must do more than show
 that the complaint at the time of removal fails to state a claim against the non-diverse
 defendant. Rather, the defendant must establish that plaintiff could not amend his
 complaint to add additional allegations correcting any deficiencies.” Avellanet v. FCA
 US LLC, No. CV 19-7621-JFW (KSx), 2019 WL 5448199, at *2 (C.D. Cal. Oct. 24,
 2019) (internal quotation marks and citation omitted); see also Diaz v. Allstate Ins.
 Grp., 185 F.R.D. 581, 586 (C.D. Cal. 1998) (“[M]erely showing that an action is likely
 to be dismissed against the defendant does not demonstrate fraudulent joinder. ‘The
 standard is not whether plaintiffs will actually or even probably prevail on the merits,
 but whether there is a possibility that they may do so.’”).

        Defendants have not established that there is absolutely no possibility that
 Plaintiffs can establish a cause of action against Cerritos. Therefore, the Court cannot
 determine that Cerritos was fraudulently joined.

 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              8
Case 2:20-cv-02046-MWF-JC Document 20 Filed 05/11/20 Page 9 of 10 Page ID #:443


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 20-2046-MWF (JCx)                  Date: May 11, 2020
 Title:   Michael Viramontes, et al. v. FCA US LLC, et al.

       C.     Dropping Cerritos as a Party

         If fraudulent joinder has not been established, FCA alternatively argues that the
 Court should “exercise its discretion under Fed. R. Civ. P. 21 to drop Cerritos [] from
 this lawsuit.” (Opp. at 23). According to FCA, Plaintiffs have not shown that
 “Cerritos [] is necessary to afford Plaintiffs full relief as they have not identified any
 cognizable damages from the dealership’s alleged negligent repair of the vehicle.” (Id.
 at 24).

        “[T]he court may at any time, on just terms, add or drop a party.” Fed. R. Civ.
 P. 21; accord Armstead v. City of Los Angeles, 66 F. Supp. 3d 1254, 1263 (C.D. Cal.
 2014) (“If joinder is improper, Rule 21 provides that the court may, on its own or a
 party’s motion, ‘at any time, on just terms, add or drop a party.’ (citations omitted)).
 Therefore, if plaintiffs fail to meet the standard for permissive joinder, “the district
 court may sever the misjoined plaintiffs, as long as no substantial right will be
 prejudiced by the severance.” Coughlin v. Rogers, 130 F.3d 1348, 1351 (9th Cir.
 1997) (citations omitted). In appropriate cases, courts can remedy misjoinder by
 dismissing the claims of all but the first named plaintiff without prejudice to the filing
 of individual actions. Id. at 1350–51.

         Here, the Court concludes that the inclusion of Cerritos as a Defendant is proper.
 Plaintiffs’ claims against FCA and Cerritos are inextricably linked and involve
 significant overlapping questions of fact and law. All of Plaintiffs’ claims involve the
 same vehicle, the same alleged defects, and the same “protracted and, ultimately
 unsuccessful attempt to repair the [] Vehicle.” (Reply at 11). It would therefore make
 little sense for Plaintiffs to pursue similar claims against FCA and Cerritos in two
 separate actions and courts.

        To the extent that FCA believes that Cerritos is an unnecessary party and
 Plaintiffs could obtain full relief from FCA, this “does not make [Cerritos] a
 fraudulently joined defendant if [Plaintiffs have] pleaded a claim against it even if
 [they] did not have to plead such a claim.” Cardenas, 2018 WL 2041616, at *1
 (remanding action and, like here, rejecting the argument that “Worthington Ford was
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              9
Case 2:20-cv-02046-MWF-JC Document 20 Filed 05/11/20 Page 10 of 10 Page ID #:444


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

  Case No. CV 20-2046-MWF (JCx)                  Date: May 11, 2020
  Title:   Michael Viramontes, et al. v. FCA US LLC, et al.

  fraudulently joined because Plaintiff’s single implied warranty claim against
  Worthington Ford is barred by the statute of limitations”).

        Simply put, FCA has provided no reason why, on just terms, the Court should
  drop Cerritos. Having concluded that there is not complete diversity, the Court need
  not address Plaintiffs’ arguments concerning Defendants’ failure to establish FCA’s
  own citizenship, that the amount in controversy exceeds $75,000, or Plaintiffs’ status
  as California citizens based on the Complaint’s allegations of residency.

  IV.   CONCLUSION

       The Motion is GRANTED. The Court REMANDS this action to the Los
  Angeles County Superior Court.

        Because the Court lacks subject matter jurisdiction over the action, the
  Application is DENIED as moot. Whether the Rule 68 offer has any effect in Superior
  Court is a question for the Superior Court.

         Because this Court lacks jurisdiction, nothing in this Order should be taken as a
  ruling or comment on the merits of the action, or whether a demurrer should be
  sustained or overruled in Superior Court.

        IT IS SO ORDERED.




  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              10
